Citation Nr: 0813814	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
myositis of the right paravertebral, trapezius and rhomboid 
muscles, prior to December 7, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
myositis of the right paravertebral, trapezius and rhomboid 
muscles, from December 7, 2004.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1978, with additional periods of active and inactive duty for 
training, including in November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased 10 percent 
evaluation for the veteran's service-connected myositis of 
the right paravertebral, trapezius and rhomboid muscles.  The 
veteran appealed this decision.  The veteran participated in 
a decision review officer hearing in November 1998.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The Board previously remanded this claim in March 2001, 
October 2003 and January 2006 for additional development.  In 
July 2007, the Board denied a rating in excess of 10 percent 
prior to September 23, 2002, and assigned an increased, 20 
percent rating from September 23, 2002.  On appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an October 2007 Order vacating, in part, the July 2007 
Board decision and remanding the appeal for readjudication 
consistent with the parties' Joint Motion for Remand.  

As noted in the July 2007 Board decision, the veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU).  This matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the October 2007 Order of the Court, the July 
2007 Board decision was partially vacated, to the extent that 
it denied a rating in excess of 10 percent for myositis of 
the right paravertebral, trapezius and rhomboid muscles prior 
to December 7, 2004, and denied a rating in excess of 20 
percent for the same condition since December 7, 2004.  The 
portion of the Board decision that granted an increased 
rating of 20 percent, effective December 7, 2004, is not the 
subject of the partial motion for remand.

During the pendency of the veteran's appeal, the Court held 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
a veteran must be provided with notice of how VA determines 
disability ratings and effective dates.  The Court also held 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that 
additional notice requirements must be complied with prior to 
the adjudication of a veteran's claim for increased 
compensation.  The notice letter provided to the veteran in 
January 2002 does not comply with the holdings in 
Dingess/Hartman and Vazquez-Flores.  Thus, the claims must be 
remanded to provide the veteran a new notice letter 
consistent with these holdings.

In a letter dated in March 2008, the veteran's representative 
informed VA that the veteran continues to receive medical 
treatment from Evelyn Rivera-Ocasio, M.D., for his upper 
back, neck and shoulder pain.  The representative enclosed a 
recent magnetic resonance imaging (MRI) report with the March 
2008 letter.  It appears that there are outstanding medical 
records from Dr. Rivera-Ocasio that must be obtained.  
Additionally, the veteran's representative did not waive 
agency of original jurisdiction consideration of the medical 
evidence, the aforementioned MRI, included with her letter to 
the Board.

Although the veteran had an examination for his disability in 
December 2004, the duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  Due to the 
veteran's allegations that his condition has worsened since 
the December 2004 examination, he must be afforded a new VA 
examination to determine his current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
veteran with notification of VA's 
duties to notify and assist consistent 
with the holdings in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Specifically, the veteran 
must be informed of the following: 

A)  The veteran should be provided 
notice of how VA determines disability 
ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

B)  The veteran must be notified that, 
to substantiate a claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life;  

C)  If the Diagnostic Codes under which 
his disability is rated contain the 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the veteran's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of this 
requirement to the veteran.  In this 
case, the veteran should be provided 
with notice for 38 C.F.R. § 4.73, 
Diagnostic Codes 5322, 5323, 5301 and 
5302.

D)  The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life;  

E)  The notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any 
other evidence showing an increase in 
the disability or exceptional 
circumstances relating to the 
disability.   

		See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  The RO/AMC should obtain any 
outstanding VA and private medical 
treatment records, to include records 
from Dr. Rivera-Ocasio.  If records are 
unavailable, this should be noted in the 
claims file.

3.  Following the receipt of any 
additional evidence, the veteran should 
be scheduled for an appropriate VA 
examination to determine the current 
severity of his disability (myositis of 
the right paravertebral, trapezius and 
rhomboid muscles).  The examiner must 
review pertinent documents in the 
veteran's claims file in conjunction 
with the examination and note this has 
been accomplished in the examination 
report.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

